 

 

 

U.S. OISTRICT ¢

EASTERN oF COURT
COMPLAINT EgeTw

(for non-prisoner filers without lawyers) 202] APR ~ At ry
} Alls uq

UNITED STATES DISTRICT COURT —-SLERK OF court
EASTERN DISTRICT OF WISCONSIN | ‘
(Full name of plaintiff(s))

——-

 

amie Lynn Nicolay

 

 

 

 

i Case Number:
(Full name of defendant(s)) 2 i a -( 4 1 y
Sh fe OF Zi 1S CONS): nN (to be supplied by Clerk of Court).
of Cri Bmilus

“Bee. ildrens tn fee

 

A. PARTIES

1. Plaintiff is a citizen of Wis ns iV) and resides at

(State)

a9 NE 2)st Ch Mh

(Address)

(If more than one plaintiff is filing, use another piece of paper.)

veering) (N/A) aS listed above _
: (Name
is (if a person or private corporation) a citizen of Umted SI ; Of meric

 

 

; int-—1
Case 2:21-cv-00414-NJ Filed O#Ote1 Page 10f5 Document 1
 

 

 

(State, if known)
and (if a person) resides at nle O Zz LUsctengn €, own

(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

 

worked for -

 

(Employer’s name and address, if known)
(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and

Why they did it, if you know.

oe > Sets

 

LeHer OF iniushce Gnd _Orieven ce to
US. Sioreme. (pur+ digtvict 1
her it be Known +o all that |,
Same Lynn Nicolay explicitly peserves
‘ci rsuant +5 - 36
(won was hie, ucc 4- aia Further
le A be advised that all acHons
Commend Gacwns+ me may be th
Violation of + ( TITLE | 9> PARTI>

Case 2:21-cv-00414-NJ File PORIBTZ2 page 2 of 5 Document 1

 

 

 

 

 

 

 

 
 

Under the (oly of law - ec TME
Ig > PaRr4 > CHAPTER 13> 241 Conspiracy

SE ngs Cqaainst family members)
ie Q\) hare. been given

ae GNA Sule; crent leaal nde
And 4 paces Of doc imarn r)
RS Nohle And NotiGcaston oF
Reservation n& rights UCC 4-306 /4-207
OS @ public Communitaton to al)
Includina SUcle x50 ANA QA&SSIM

_ Was Cerhified mai lea 20a).

—_lertiLea mail receipt was Mei ledugps

Os Py lows ‘hte General sh Kohl

 

 

 

 

 

 

 

 

 

 

 

“10A0 O6Y0 Gono YOSle YA of, Ll Govenur
V. 0 OvYO 0000 JOS¢ LAPS,
1c P PAIL

Cort a _OleYD 0000 YosG 4377,

CPS Childpeas Hacpital 70320 0640 copoY 05+
-Yald, DCE Nepardino re! of children

lind ‘Eaten lies 70a0 Ob4YO anno Yase Yast.

 

Case 2:21-cv-00414-NJ Filed OP BTS? page 3 ofS Document 1
 

a JURISDICTION

ya Iam suing for a violation of federal law under 28 U.S.C. § 1331.

“oF And

NZ I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
on at stake in this case (not counting interest and costs) is

$100 million.dollas - Working in Arbitreuy Jus
AGainst chapler 49 Child and’ Family Law

D. RELIEF WANTED
Describe what you want the Court to do if you win your lawsuit. Examples may

- include an award of money or an order oAE defendants to do something or to
stop doing something.

Hachecd DNocwertation in Notice
__ given +40 all Parties . Pages 4-Y .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:21-cv-00414-NJ Filed GHB Page 4 of 5 Document 1
 

 

 

E. JURY DEMAND
I want a jury to hear my case.
hX- ves C_]-Nno

I declare under penalty of perjury that the foregoing is true and correct.

Complaint signed this 4+ day of hen | aa.

Respectfylly Submitted, 4
reerou

Signhyhre of Plaintiff
414- FO -Ba ZO

Plaintiff's Telephone Number

amit nico fai eFC 4mai}com

intiff’s Email Address

[P94 NM. 21st St.

 

Milwaukee, Wi $3233

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

I DO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Filing Fee form and have attached it to the complaint.

[J I DO NOT request that I be allowed to file this complaint without prepaying the

filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

_ Complaint —5
Case 2:21-cv-00414-NJ_ Filed 04/01/21 Page 5of5 Document 1
